UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-1529


LEONARD E. VINES,

                Petitioner,

          v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY; BENEFITS
REVIEW BOARD; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board
(12-0280).


Submitted:   September 20, 2013              Decided:    October 3, 2013


Before WILKINSON and     NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Leonard E. Vines, Petitioner Pro Se.       Malcolm Luis-Harper,
Washington, D.C.; Sara Olivia Rollman, Washington, D.C.; Gerard
J. Stief, Associate General Counsel, WASHINGTON METROPOLITAN
AREA TRANSIT AUTHORITY, Washington, D.C.; Rae Ellen James,
Deputy Solicitor, Rebecca Jayne Fiebig, Washington, D.C., Daniel
Sarno, UNITED STATES DEPARTMENT OF LABOR, Newport News,
Virginia; Thomas O. Shepherd, Jr., BENEFITS REVIEW BOARD,
Washington, D.C., for Respondents.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Leonard E. Vines seeks review of the Benefits Review

Board’s    decision      and   order    affirming    the    administrative   law

judge’s grant of the employer’s motion for summary dismissal,

and      its     order    denying       Vines’      subsequent     motion    for

reconsideration.         Vines sought to challenge a 1979 settlement

under     the    Longshore     and     Harbor    Workers’    Compensation    Act

(“LHWCA”), 33 U.S.C. § 901-950, extended to District of Columbia

Workers by the District of Columbia Workman’s Compensation Act

of 1928.        D.C. Code §§ 36-501 to 36-503 (1973) (repealed 1982).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we deny Vines’ motion for appointment of counsel,

and deny the petition for review for the reasons stated by the

Board.     Vines v. Washington Metro. Area Transit Auth., No. 12-

0280 (B.R.B. Jan. 25 & Mar. 7, 2013).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 PETITION DENIED




                                         3